Citation Nr: 1401625	
Decision Date: 01/13/14    Archive Date: 01/31/14

DOCKET NO.  06-16 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for glaucoma.

2.  Entitlement to service connection for an eye disorder, other than glaucoma, to include Stargardt's disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel




INTRODUCTION

The Veteran had active service from September 1993 to March 1994 and from April 1994 to May 2000.         

This matter comes before the Board of Veterans' Appeals (Board) on appeal from   a January 2005 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Waco, Texas, which denied a petition to reopen a claim  for service connection for glaucoma. 

In a June 2010 decision, the Board reopened the Veteran's claim, and then remanded it for further development of the evidence.  In September 2012, the Board again remanded the claim for additional development.  In May 2013, the Board requested the opinion of a medical specialist from the Veterans Health Administration (VHA) regarding the Veteran's claim.  The requested opinion was received in July 2013.  The Veteran was provided with a copy of such opinion for review and response.  The case is now returned to the Board.

The Board notes that the issues in this matter have been recharacterized as set forth above to specifically address the asserted eye disability manifested by both glaucoma and Stargardt's disease.  Bifurcation of a claim generally is within the Secretary's discretion.  See Roebuck v. Nicholson, 20 Vet. App. 307, 315 (2006) (acknowledging that the Board can bifurcate a claim and address different theories or arguments in separate decisions); Holland v. Brown, 6 Vet. App. 443, 447 (1994) (it was not inappropriate for the Board to refer a claim for a total disability rating  based on individual unemployability due to service-connected disabilities to the RO for further adjudication and still decide an increased-ratings claim).

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

The issue of service connection for an eye disorder, other than glaucoma, to include 
Stargardt's disease, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Resolving all reasonable doubt in the Veteran's favor, glaucoma had its onset in service.


CONCLUSION OF LAW

The criteria for the establishment of service connection for glaucoma have been met.  38 U.S.C.A. §§ 1110, 1154(a), 5103, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The Board has considered whether further development and notice under the Veterans Claims Assistance Act of 2000 (VCAA) or other law should be undertaken.  However, given the results favorable to the appellant, further development under the VCAA or other law would not result in a more favorable outcome or be of assistance to this inquiry.

In the decision below, the Board grants the claim of service connection for glaucoma.  The RO will be responsible for addressing any notice defect with respect to the rating and effective date elements when effectuating the award.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Service connection

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).

In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

Service connection for certain chronic diseases may also be established based upon a legal "presumption" by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (rejecting the argument that continuity of symptomatology in § 3.303(b) has any role other than to afford an alternative route to service connection for specific chronic diseases).  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).

The Board must assess the credibility and weight of all the evidence, including the 
medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any 
evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

The Veteran asserts that she has glaucoma that is manifested as a result of her period of active service.  Service treatment records reveal on at least one occasion a diagnosis of "glaucoma suspect." 

A VA examination report dated in April 2006 shows that the Veteran was diagnosed with (1) Stargardt's disease - this is [the] most likely cause of blurry vision in both eyes; and (2) glaucoma likely - this is less likely than not the cause of current complaints." 

A VA examination report dated in June 2010 shows diagnoses of Stargardt's disease and open angle glaucoma.  The examiner indicated that the Veteran had poor vision due to Stargardt's disease and associated maculopathy, and that the diagnosis was not related to the in-service diagnosis of "glaucoma suspect."  The examiner added that the Veteran also had glaucoma, but this was not likely the cause of vision loss.  

A VA examination report dated in September 2011 shows diagnoses of Stargardt's disease.  The examiner opined that poor vision was due to Stargardt's disease and was less likely than not related to the explosion the Veteran had been near during service.  

In May 2013, the Board determined that the record held sufficient clinical evidence addressing the Veteran's eye disorders, and that an additional opinion was necessary, but could be obtained without additional examination of the Veteran.  
Accordingly, the Board requested that a VHA ophthalmologist review the record and, in pertinent part, offer an opinion as to whether it was at least as likely as not that the Veteran's glaucoma was incurred during active service, based upon the diagnosis of "glaucoma suspect" and the pattern of bilateral eye symptomatology therein, and the Veteran's assertions regarding any additional eye trauma therein.

The requested VHA opinion was received in July 2013.  Following extensive review of the record, the examiner concluded that it was at least as likely as not that the Veteran's glaucoma was incurred during active service.  The examiner added that it was at least as likely as not that this condition was aggravated by stress and superimposed disease during active service.  The examiner also noted that there was some evidence in the literature that glaucoma induction was associated with psychophysiological stress, and pointed out that the Veteran clearly had psychological stress during her active service and PTSD as well as issues with personality disorders and psychosis.

In light of the foregoing, and resolving all reasonable doubt in the Veteran's favor, the competent and credible medical evidence creates a nexus between the Veteran's current glaucoma and her period of active service.  Therefore, service connection for glaucoma is granted.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert, 1 Vet. App. at 54-55.


ORDER

Service connection for glaucoma is granted.


REMAND

As noted above, the issues in this matter have been bifurcated so as to specifically address the asserted eye disabilities manifested by both glaucoma and Stargardt's disease.  As a result of this decision, service connection for glaucoma has been established.  Unfortunately, another remand is required in this case as to the issue of service connection for an eye disorder, other than glaucoma, to include Stargardt's disease.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that she is afforded every possible consideration.  See 38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(c), (d) (2013).

In its May 2013 request for an opinion from a VHA ophthalmologist, the Board inquired as to whether the Veteran's Stargardt's disease was a congenital disease, whether it was present in service, and whether it was at least as likely as not a disease that was aggravated by superimposed disease or injury during service.

In the July 2013 VHA opinion, the examiner indicated that after extensive review of the chart, it could not be confirmed that the Veteran had a diagnosis of Stargardt's disease, only that she had a bilateral disorder of the macula that was diagnosed at some point after she left service.  Also, the extent of her disability was unclear.   The only conclusion that could be made from review of the record was that the Veteran had some sort of macular condition that was not likely directly caused by service.  The examiner indicated that not knowing the exact diagnosis made it impossible to comment on whether superimposed disease during service in some way might have aggravated the condition.  There was no evidence in the records of any injury during service that could have caused this macular condition.  The examiner concluded that given the discrepancies throughout the medical record, the Veteran needed a full evaluation and testing by a retina specialist to diagnose her condition and answer the questions posed by the request for medical opinion.

In light of the foregoing, the Board finds that the Veteran must be evaluated by a retina specialist so as to determine the nature and etiology of her asserted eye disability, other than glaucoma, to include Stargardt's disease.  When medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  Moreover, once VA undertakes the effort to provide an examination, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  See Barr v. Nicholson, 21 Vet. App. 303, 311  (2007).

Finally, as this matter is being remanded for the reasons set forth above, any 
additional VA treatment records of the Veteran for her asserted eye disability should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall ask the Veteran to identify all locations of VA treatment or evaluation for her asserted eye disability and contact each VA medical facility identified by the Veteran to obtain ongoing medical treatment records pertaining thereto.  All records obtained must be associated with the Veteran's claims file.

2.  The RO/AMC shall schedule the Veteran for a VA ophthalmological examination with a retina specialist so as to ascertain the precise nature and etiology of her asserted eye disability, other than glaucoma, to include Stargardt's disease.  The claims file, to include a copy of this Remand, must be provided to and reviewed by the examiner in conjunction with the examination.  All tests and studies deemed necessary by the examiner must be performed, and all findings set forth in detail.

Following a complete ophthalmological examination with a retina specialist, the examiner is requested to address the following:

(a)  Please clarify all eye disabilities manifested on examination, other than the diagnosed glaucoma, to include whether it is at least as likely as not that the Veteran has Stargardt's disease.

(b)  If the Veteran has a diagnosis of Stargardt's disease, is it at least as likely as not that it is a congenital disease?  If so, is it at least as likely as not that it was present in service; and if so, is it at least as likely as not that the disease was aggravated by superimposed disease or injury during service?

(c)  If the Veteran has a diagnosis of Stargardt's disease that is not a congenital disease, is it at least as likely as not that such is manifested as a result of her period of active service?

(d)  If the Veteran has a diagnosis of an eye disability other than glaucoma and Stargardt's disease, is it at least as likely as not that such is manifested as a result of her period of active service?

(e)  If the Veteran has a diagnosis of an eye disability other than glaucoma, to include Stargardt's disease (if not congenital), is it at least as likely as not that such eye disability was caused (in whole or in part) by a service-connected disability, to include the now-service-connected glaucoma?

(f)  If the Veteran has a diagnosis of an eye disability other than glaucoma, to include Stargardt's disease (if not congenital), is it at least as likely as not that such eye disability is aggravated (permanently worsened) made worse as shown by comparing the current disability to medical evidence created prior to any aggravation) by a service-connected disability, to include the now-service-connected glaucoma?

The examiner is advised that the Veteran is competent to 
report her symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.

The absence of evidence of treatment for a particular eye disability in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered.  The examiner must provide a rationale for each opinion given.

3.  The RO/AMC will then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claim adjudication.

4.  The RO/AMC will then readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and her representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until she is so informed. She has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

The Veteran is advised that failure to report for any scheduled examination may result in the denial of her claim.  38 C.F.R. § 3.655 (2013).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


